DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There are multiple rejections below recited in order to retain continuity of the record with previous applications from the instant applicant/assignee and to provide the most relevant prior art to promote compact prosecution.
Applicant has amended the claims overcoming previous rejections under section 112 and certain claim objections.  The applicant has moved certain dependent claim limitations into the independent claims.  No new matter is recited.
These amended claims stand rejected under the previously cited prior art.  No additional prior art is recited.  The remarks filed 7/23/2021 in conjunction with the amended claims of said date are not persuasive to overcome the rejections set forth for the reason more fully below set forth.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021, 5/11/2021, and 5/13/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 10, 12-19, 21-27 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura (US 2005/0003970) further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation
Regarding Claims 10, 12-19, 21-27
Ohmura (US 2005/0003970) discloses a grease composition comprising a base oil a thickening agent and at least one compound such as zinc dithiocarbamate and a metal salt of a fatty acid (Abstract) the base oils include silicone oils [0049] and the metal salts include lithium salts of fatty acids such as lithium stearate (i.e. lithium soap thickener) [0062-0063] (Table 1)  The metal salt of a fatty acid lithium soap is used in amounts such as 0.1 to 20 wt.% [0064] 
The zinc dithiocarbamates include zinc dialkyldithiocarbamate [0056]in amounts of 0.5 to 10 wt.% [044] 
The additives improve coefficient of friction properties [0060] and a synergistic reduction in friction [0090, 0093] 
The grease is suitable for a variety of uses including ball screws, various kinds of gears bearing rollers including those of iron and steel etc. [0030] (i.e. power transmission / gears/ mechanical devices)  The grease has excellent friction lowering properties at sites of lubrication [0030]
The base oil is a mineral and /or synthetic oil such as silicone oil [0045-0046, 0049]
Based upon the weight of the required elements, the base oil will be in an amount which meets and/or overlaps the claimed range.
various kinds of gears. bearing rollers including those of iron and steel etc. [0030](i.e. transmission/gears/mechanical device) The grease has excellent friction lowering properties at sites of lubrication [0030]
Ohmura discloses silicone base oil but does not expressly disclose said oil having an aromatic hydrocarbon group per molecule and discloses the use of the grease in various machine parts and gears but does not expressly disclose same in a clutch chamber.
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Ohmura. Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more (overlapping the ranges of the instant claims 5 and 13) a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil

    PNG
    media_image1.png
    75
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    611
    media_image2.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030]
The composition is used to lubricate the parts of a clutch, the torque limiter
mechanism and the like [0001 ] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the methyl phenyl silicone/silicone oil having an aromatic hydrocarbon group per molecule in the amounts taught by Hirooka as the silicone of Ohmura as it is a suitable silicone oil for grease for over running/one way clutch apparatus and will provide improved coefficients of friction and wear properties to the composition and clutch of Ohmura.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the grease of modified Ohmura to a clutch cam chamber/mechanism as taught by Hirooka in order to provide improved friction during operation of said mechanism.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 10, 12-19, 21-27 is/are rejected under 35 U.S.C. 103 as being obvious over JPH05132689 above further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation or in the alternative further in view of Nakatani et al (US 2008/0271967)
Regarding Claims 10, 12-19, 21-27
JPH05132689 discloses a grease composition comprising a silicone grease useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001] silicone oils particularly methyl phenyl silicone oils are considered to be desirable because of their excellent viscosity characteristics, what resistance, oxidation resistance, shear stability and chemical stability [0002] the composition solves the problem of boundary lubrication by adding zinc diethyl dithiocarbamate [0004] extreme pressure additive making is suitable of use between steel and at high speeds [0005-0006] the thickening agent includes fatty acid metal soaps in amounts such as 10 – 30 pbw  [0008] a methyl phenyl poly siloxane [0007] the zinc dithiocarbamate is an extreme pressure additive [0010]  
The thickener includes lithium stearate.  The composition may comprise 1 to 84 parts methyl phenyl poly siloxane and lithium stearate and zinc diethyl dithiocarbamate [0012] 
No zinc dialkyldithiophosphate is required or recited. (thereby meeting the limitation for 0.01 mass % or less of ZDDP relative to the total grease composition).
[0012] Practical Example 1]
16 parts lithium stearate was added to 84 parts methylphenylpolysiloxane with a viscosity of 500 cS, and after heating under stirring for 2 hours from 180 °C to 210 °C, the [mixture] was cooled down to room temperature; to this were added 30 parts 1, 2, 3,4, 7, 8, 10, 13, 13, 14, 14 – dodecachloro – 1, 4, 4a, 5, 6, 6a, 7, 10, 10a, 12, 12a – dodecahydro – 1, 4, 7, 10 –dimethanodibenzo (a, e) cyclooctane and 7 parts zinc diethyldithiocarbamate – AXEL EZ (brand name by Kawaguchi Kagaku) with an silicone grease composition is prepared by adding shear with a metal roll; when the lubricity of this composition was examined with a Falex abrasion tester and a super high – speed abrasion rolling tester the results obtained were as shown below in Tables 1 and 2.
Where the amounts of the above example meet the claimed ranges.
84 pbw methyl phenyl poly siloxane
16 pbw lithium stearate
7 pbw zinc diethyl dithiocarbamate average particle size 2.6 micrometers
30 pbw dodecachlorododecahydrodemithandibenzocyclooctane (a e)
84+16+7+30=137 pbw   
84/137*100=61.7% silicone base oil within the claimed range; 
16/137*100= 11.67 % lithium stearate thickener; 
7/137*100= 5.109 % Zn dialkyldithiocarbamate within the claimed range; etc.  
The reference also teaches the thickening agent is 10-30 pbw per 100 pbw (i.e. 10-30 % by weight)  [0008] the Zn dithiocarbamate in amounts of 1-30 pbw (i.e. 1-30 mass%) leaving the base oil in an overlapping range [0010]  
JPH05132689 discloses a grease composition comprising a silicone grease useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001] but does not expressly disclose the device to be a clutch cam chamber, or an overrunning clutch (i.e. one way clutch)
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to JPH05132689.  Hirooka discloses the composition comprising a base oil containing a 
The silicone oil includes methyl phenyl silicone oil 

    PNG
    media_image3.png
    63
    529
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    306
    565
    media_image4.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent, antifoam, demulsified, oiliness improver, solid lubricant and the like.  Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 
The composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001] The grease is usable for overrunning clutch of prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner  (i.e. cam) [0003]
Alternatively,
Nakatani et al (US 2008/0271967) discloses a silicone grease composition similar to JPH05132689.  Nakatani discloses a one way clutch with a grease composition comprising a synthetic oil and a metal soap thickener and a non barium antirust agent in an amount of 1- to 10 mass % sealed into the rolling bearing and one way clutch (Abstract) The base oil having excellent heat resistance includes silicone oil [0066] a thickener such as a lithium soap or lithium complex soap [0067] in amounts such as 10-30 mass % [0069] an antirust agent such as a carboxylic acid, salt thereof an ester and am amine [0070] thiocarboxylic acid esters, etc. [0075] such as dilauryl thioprionate [0085] and combinations thereof in amounts such as 1 to 10 mass % [0086] Various additives may also be added such as antioxidants, anti abrasive agents [0087] such as zinc dithiocarbamate and the like [0088] in amounts of 1 to 10 mass % [0098]  The grease is in a one way clutch rotation transmission apparatus  employed in a starter and also suitable for use in a rolling bearing [0008]

    PNG
    media_image5.png
    454
    418
    media_image5.png
    Greyscale

Grease composition is filled in a closed space between the inner ring and outer ring [0049] grease is filled between external peripheral surface of the clutch inner ring 31 and internal peripheral surface 32b of the clutch outer ring 32 [0050] [0120][0127] 
Nakatani disclose s one way clutch containing rotation transmission comprising rotary members disposed concentrically, a rolling bearing disposed between mutually opposed peripheral surfaces of the pair of rotary members and serving to support the rotary members to transmit rotary power in a predetermined direction with a grease composition (Claim 1 reference)  See Fig 1 for apparatus meeting the instant claim limitations for overrunning clutch cam chamber outer clutch and inner clutch, etc.
It would have been obvious to one of ordinary skill in the art to try to add the grease of JPH05132689 to a clutch such as an overrunning clutch cam chamber known to have high speed rotating parts as it is suitable for use in high speed rotating parts of equipment and will provide excellent lubricity and superior extreme pressure qualities to 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 10, 12-18 be found allowable, corresponding claims 19, 21-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The only difference is the intended use set forth in the preamble:  the process steps and chemical components are identical as well as are the ranges.  The intended use does not further limit the claimed methods.
Claims 10, 12-19, 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-14 of copending Application No. 16894729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of lubricating a part of a clutch or torque limiter mechanisms with a grease having a silicone oil, zinc salt such as zinc dialkyldithiocarbamate (esp. where the ratio of zinc dithiophosphate to zinc dithiocarbamate is 1:99 thereby being an overlapping range AND where no % by weight is set forth in the copending application) In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 7/23/2021have been fully considered but they are not persuasive. 
Regarding the rejections over the primary reference Nakatani: 
Applicant argues the Nakatani reference teaches away from the silicone oil as it indicates the oil is unsuitable for one way clutch containing rotation transmission apparatus due to inferior lubricating properties. [0066]   While the reference teaches silicone bas oils affords good heat properties, there is no motivation to use it in the composition and method of the reference in combination with other oils whose performance is expressly indicated as superior while the silicone is taught to be inferior.  This argument is persuasive.  This rejections is withdrawn at this time.



Regarding the rejections over the primary reference Ohmura:
Applicant argues the rejections over Ohmura do not render obvious the limitations for the grease to be enclosed in a torque limiter mechanism or clutch.  This is not persuasive.
Notably no definition or structure is provided for the apparatus in the claim but rather broad generic language for a torque limiter mechanism or a clutch.  Applicant does not indicate that the apparatus is unique, inventive or otherwise afford any specificity with regard to the structure.  The instant specification acknowledges that the lubricant for use in parts of power transmission devices which include a clutch etc. (See par. [0044] instant specification).  The examiner maintains that the mechanisms are encompassed by power transmission devices etc. taught by Ohmura as more fully above set forth.  
Ohmura teaches the grease is packed into a ball joint (See reference claims 17-25) The grease is suitable for a variety of uses including ball screws, various kinds of gears, bearing rollers including those of iron and steel etc. [0030](i.e. power transmission/gears/mechanical device)   The grease is used in power transmitting structures having ball joints, etc. [0004]  The reference uses the broad language “power transmitting structures”  (i.e. a transmitting torque or clutch or torque limited mechanism) Clearly rendering obvious enclosing the grease into a transmission/transmission component meeting the limitation for a torque limiter mechanism or clutch.

Notwithstanding same, the examiner has also provided secondary references to further teach the mechanism of the claims.  Hirooka teaches a similar composition to that of Ohmura.  Hirooka as above set forth teaches said composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner  (i.e. cam) [0003]  As more fully above set forth the mechanism of the instant claims is taught and use of the claimed composition thereof therein has been rendered obvious as more fully above set forth.
Ohmura teaches the claimed composition with overlapping ranges in the instant method and apparatus thereof as more fully above set forth.  As such a prima facie showing of obviousness has been established by a preponderance of the evidence.
Applicant argues the composition of the method affords a high coefficient of friction and that Ohmura teaches away from this feature.  This is not persuasive.  The argued coefficient of friction is not claimed.  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the method and composition will provide a “high coefficient of friction” where “high” is not defined.   Notwithstanding same, since the reference teaches the claimed composition it will necessarily afford the same performance (at very least on overlapping ranges) as is argued.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The argument of high vs. low coefficient of friction is not persuasive as these are relative terms esp. where no ranges are set forth.  The composition of Ohmura is suitable for use in power transmission devices and a clutch/torque limiter is encompassed therein.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Regarding the rejections over the primary reference JPH05132689A:
Applicant argues that the reference fails to expressly teach the use/method in the claimed apparatus and that is it recognized in the reference as providing improved extreme pressure lubricating properties and therefore does not render obvious the claimed invention which is argued to provide improved reduced friction and reduced wear.  This is not persuasive.
The examiner notes the references teaches the exact claimed composition in the claimed amounts as more fully above set forth used as a lubricating grease.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(emphasis added by examiner).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The Examiner recognizes the reference teaches the grease composition useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001]  but does not expressly disclose the device to be a clutch cam chamber, or an overrunning clutch (i.e. one way clutch)  Hence the citation to additional secondary references disclosing grease of very similar composition used in the claimed apparatus.  The cited secondary references recognize clutch element rotations For example Hirroka (US 20170002285) at [0003, 0005, 0045, 0051]and Nakatani (US 2008/0271967) at Abstract [0002-0004, 008, 0010, 0016-0017, 0046-0048, 0055, 0058] etc.   (the examiner notes that the instant specification (citing to the US PBPub for convenience) at [0037, 0056, and 0068] recognizes that the clutch will have high rotation speeds, etc. which coincides with the teachings of the cited prior art).  The use of the grease of the primary reference in the apparatus of the secondary reference is obvious and there is no teaching away from same.  The examiner maintains that one of skill in the art would find use of the grease of the reference D6 in the claimed transmission based upon the combination of references as more fully above set forth. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument of unexpected and superior results is not persuasive.
Applicant argues unexpected and superior results of “high coefficient of friction” by virtue of the ratio of the two zinc salts.  The examiner notes the cited prior art teaches the claimed additives used in combination and the (JPH reference teaches the exact amounts of same) Therefor the composition would be expected to perform in a similar manner as argued (at very least on overlapping ranges) as is argued.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The argument of unexpected and superior results does not have data to support same and is not commensurate with the scope of the claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The data of Table 1 of the instant specification (and US PBPub [0076]) appears to show that the use of zinc dialkyldithiophoshate is what changes the argued superior results.  The cited prior art does NOT require same.  As such it should afford the argued results. 
In fact the amounts and ranges of each compositional component is not set forth in the independent claims and all of the amounts for each component are not set forth in a single claim and a wide range of ratios are set forth.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
Any thickener in any amount, any silicone oil of any viscosity in any amount (with any other oil as the claims are drafted as comprising), any ZDDP and any ZnDTC (primary secondary any alkyl groups, branching, molecular weight, etc.) in any weight amount (the ratio does not define the amount), etc. in the independent claims, etc.  
The data is not representative of the bottom, top above and below the claimed ratios which notably are not set forth by weight in the claims as such ANY amount of these two components may be present in the composition.  
The data does not expressly recite a coefficient of friction.   The applicant should better explain the data and how it correlates to the argument.  While the instant specification recognizes the zinc dialkyl dithiocarbamate is an extreme pressure additive (as applicant previously argues is different from an additive which increases coefficient of friction)  
It is unclear of the combination of the additives is necessary and/or the ratios to achieve the argued results.  Applicant has the burden of explaining the data and has not adequately explained the correlation of the data with the scope of the claims or the Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which increased coefficient of frication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the grease increases a coefficient of frication, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
No substantive/formal response having traversed the obviousness double patenting rejection is set forth and no terminal disclaimers appear of record.  The obviousness double patenting rejections are maintained.
The rejections are maintained and made final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office actions for relevant prior art such as:
Ohmura (US 2005/003970) discloses a grease composition comprising:
A base oil the base oils include silicone oils [0049] 
Urea in amounts of 2- 35 wt.% (See claims 3-4 of reference)
(ii) zinc dialkyldithiocarbamate (in amounts of 0.5 to 10 wt.% (see claims 5-6 reference) 
Metal salt of a fatty acid such as lithium (See claim 13 reference) in amounts of 0.1 to 10 wt.% (see claims 7-10 of reference) 
A ball joint is packed with the grease (claim 17-25 of reference) 
Fatty acid metal salts of C12-18 aliphatic monocarboxylic acid with lithium are among those particularly preferred [0063] (i.e. instant claims 13 and 22)
Imai et al (US 2011/0183876) discloses a grease composition which can be used in starter one way clutches [0002] The composition comprise general all-purpose additives such as antioxidants [0026]  comprising metal corrosion inhibitors such as zinc oxide and the like [0033] an extreme pressure agents such as Zn dialkyl dithiocarbamate [0038] and ashless dithiophosphate [0039] an over based metal sulfonate [0057-0059] While not used in the inventive examples Imai recognized thickeners of lithium stearate soap [0054] the base oil includes silicone oils [0021] 
Sakamoto et al (US 2008/0026963) (cited on IDS) discloses a grease for a one way clutch (Abstract) comprising a thickener and a synthetic oil [0009] as well as one or more sulfur containing extreme pressure additives, zinc compounds, etc. to further enhance anti wear properties [0010] the base oil includes silicones [0013] esp. when there is no electric contacting points [0014]  the composition comprises a thickener such as s lithium soap or complex soap [0077-0078] the composition may comprise sulfur containing extreme pressure additives in amounts such as 0.05 to 10 wt. % [0111]  and phosphorus extreme pressure additives in amounts such as 0.01 to 10 wt.% [0128]  The composition comprises organic zinc compounds such as zinc dialkyl dithiocarbamate or zinc dithiophosphate

    PNG
    media_image6.png
    471
    536
    media_image6.png
    Greyscale

[0129-0130] in amounts such as 0.05 to 10 mass % [0153] to provide anti wear properties [0152] 
a one way clutch having a driving shaft a rolling member such as rollers or balls sandwiched between the driving shaft and the driven shaft component [0002] used in starter motors and engine starters of automobiles and have properties of engage ability, anti wear, high temperature prolonged working life etc. where these properties are retained by using grease [0004] The grease of the composition provides improved anti wear for prolonging working life of a one way clutch, etc. [0006] 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796